Citation Nr: 1219548	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  09-29 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent prior to October 6, 2010, and in excess of 30 percent from January 1, 2011 to March 23, 2011, and in excess of 60 percent beginning March 23, 2011 for atrial fibrillation, status post (s/p) implantable pacemaker/mitral valve prolapse/mitral regurgitation.

2.  Entitlement to a rating in excess of 10 percent prior to January 18, 2011 and in excess of 30 percent thereafter for postoperative torn left knee anterior cruciate ligament (ACL) with degenerative joint disease (DJD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1974 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in San Diego, California.  The case was transferred to the Board from the RO in Honolulu, Hawaii.  It was remanded by the Board for additional development in December 2010, and, that development having been completed, it has now been returned to the Board for appellate disposition.

While the case was undergoing development, a temporary total rating for convalescence was assigned for the heart pathology from October 6, 2010 through December 31, 2010.  That period is not at issue.  Subsequently increased ratings were assigned for both disorders.  The issues have been rechacterized on the title page to reflect the changes.

The Veteran testified before the undersigned Veterans Law Judge at a July 2010 hearing.  The Virtual VA file has been reviewed in this case and no pertinent evidence exists therein.


FINDINGS OF FACT

1.  The Veteran had episodes of congestive heart failure in November 2006 and October 2007, and continued to receive treatment and monitoring for congestive heart failure thereafter.  There was no evidence of sustained improvement in heart valve function after the Veteran's pacemaker implantation in October 2010.

2.  There was no evidence of chronic congestive heart failure, or of a workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent, at any time.  

3.  Prior to January 18, 2011 the Veteran's left knee disorder was characterized by pain with motion and a noncompensable level of limited flexion.  Flexion was not shown to be limited to 30 degrees or less, extension limited to 10 degrees or more, and there was no objective evidence of recurrent subluxation or lateral instability. 

4.  Beginning January 18, 2011, the Veteran had extension of the left leg that was limited to 20 degrees.  Limitation of flexion and recurrent subluxation or lateral instability were not shown.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the Veteran, he met the criteria for a rating of 60 percent for his heart disability prior to October 6, 2010 and from January 1, 2011 to March 23, 2011.  He did not meet the criteria for a rating in excess of 60 percent at any time (aside from when he received a temporary total rating after surgery).  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.104, Diagnostic Code 7000 (2011).

2.  Prior to January 18, 2011, the criteria for a rating in excess of 10 percent for the Veteran's left knee disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).

3.  Beginning January 18, 2011, the criteria for a rating in excess of 30 percent for the Veteran's left knee disability were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants with substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  The Board notes that 38 C.F.R. § 3.159 was revised in part, effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356.  The third sentence of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also request that the claimant provide any evidence in the claimant's possession that pertains to the claim," was removed.  This amendment applies to all applications pending on, or filed after, the regulation's effective date. 

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  Thus, the Veteran must be notified that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent a letter in August 2007, prior to the rating decision that is appealed herein, which explained the respective duties of VA and the claimant with respect to the submission of evidence in support of his claim.  The letter also informed the Veteran that in order to receive higher ratings for his service connected disabilities he needed to show that they got worse.  It also informed the Veteran of the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has of record evidence including service treatment records, VA treatment records, Tricare treatment records, written statements that were submitted by the Veteran, and a transcript of the Veteran's testimony at the July 2010 hearing.  The Veteran was afforded multiple VA examinations of his heart and left knee, the most recent of which were performed in accordance with the instructions which were set forth in the December 2010 Board remand.

 Increased Rating

The Veteran contends that he is entitled to higher ratings for his heart and left knee disabilities. 

Disability ratings are determined by applying criteria that are set forth in the VA's Schedule for Rating Disabilities (38 C.F.R. Part 4).  Ratings are based on average impairments of earning capacity resulting from particular diseases and injuries and the residuals thereof in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities are described utilizing diagnostic codes set forth in 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Where entitlement to compensation for a service-connected disease or injury already has been established and entitlement to an increase in the disability rating is at issue, the present level of disability is of primary importance.  See, e.g., Franciso v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  



A.  Atrial fibrillation, s/p implantable pacemaker/mitral valve
prolapse/mitral regurgitation

The Veteran's heart disability is rated pursuant to 38 C.F.R. § 4.104, diagnostic code 7000.  A 30 percent rating is assigned for a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or where there is evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or x-ray.  A rating of 60 percent is assigned when there was more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is assigned for chronic congestive heart failure, or a workload of 3 METs of less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.  

The Veteran's treatment records show that he had an acute episode of congestive heart failure in November 2006 which was treated.  He had repeat heart surgery with placement of a mitral valve ring.  He had another episode of congestive heart failure in October 2007.  His treatment records do not reflect any additional episodes of acute congestive heart failure, but the Veteran continued to be monitored and treated for this condition.  His ejection fraction in October 2007 was 50 to 54 percent by echocardiogram. 

A VA examination in October 2007 the examining cardiologist noted that the Veteran underwent mitral valvuloplasty in 2003 without much improvement in his symptoms.  In November 2006 the Veteran was hospitalized with congestive heart failure and new atrial fibrillation.  His symptoms of dyspnea on exertion and fatigue persisted until cardioversion to sinus rhythm in April 2007.  He then felt much better until atrial fibrillation recurred in September 2007.  For the past month he had again had easy fatigability, dyspnea on exertion, and orthopnea.  He was treated with various medications.  

Upon examination, the Veteran's blood pressure was 130/96 and his heart rate was 70 and irregular, RR 16, afebrile.  His lungs were clear to auscultation, JVP was 6cm, carotids were brisk without bruits, PMI was difficult to appreciate, rhythm was irregularly irregular, no S3 or murmur was heard, P2 may be slightly augmented, DP pulse were 2+, capillary refill was brisk and there was no edema. 

It seemed to the examiner that the Veteran had symptoms of heart failure that were worse since atrial fibrillation reoccurred.  He was appropriately treated with rate control and dieresis and an appropriate regimen was being determined.  Lacking information from his echocardiogram and laboratory evaluation, the examiner was unable to determine how good a candidate the Veteran was for consideration of atrial fibrillation ablation, nor how his diuretic regimen should be optimized.  However, he seemed to be under careful care.  Overall, the Veteran was stable but his cardiovascular status had deteriorated with recurrence of atrial fibrillation.  

Treatment records show the Veteran continued to be treated for his heart disability. A treatment record in July 2008 noted that the Veteran had two episodes of congestive heart failure over the last year and one required hospitalization.  The Veteran could walk 2 blocks before he got dizzy.  Last year he could walk an unlimited distance without shortness of breath.  He got dizzy upon arising from bed and after sitting for a brief period of time.  In August 2008 he had electrophysiologic testing with mapping and ablation, which was of some benefit. 

The Veteran's heart was reexamined by VA in February 2009.  At that time the Veteran reported that he was still working but his weakness and dyspnea made it difficult and he was uncertain how much longer he could continue with it.  Estimated METs level was 7.  The Veteran's heart rate and rhythm were regular without murmur or gallop.  PMI was located at the MCL within the 5-6th intercostal margin.  Peripheral pulses were intact, and there was good capillary refill to the distal upper and lower extremities.  The Veteran was not hypertensive.  Heart size, heart rhythm and rate, heart sounds, and blood pressure were normal by examination and chest x-ray. There were no signs of congestive heart failure.  An echocardiogram consult performed later in conjunction with examination showed an ejection fraction of 55 percent and normal left ventricular size and systolic function.  A cardiac stress test showed METs achieved as 10.1.  

The Veteran's treatment records reflect that he was doing well until November 2009, when he started having recurrent palpitations and some weakness with apparent recurrent atrial fibrillation.  In early 2010, the possibility of A-V junction ablation and permanent pacing was considered as a last resort.

The Veteran testified at a hearing in July 2010.  The Veteran related that he had congestive heart failure, they had to shock his heart after which he was fine for four months and then the congestive heart failure came back.  He was prescribed several medications and had to have his blood drawn every week which meant missing work.  He had an electrophysiology study, but he went back to atrial fibrillation and his still had atrial fibrillation.  He reported that he was absent all the time from work because he goes to doctors all the time.  He is boxed into his current job as another position would increase his stress.  He can't exercise.  Sometimes he is unable to do his work because his heart is pounding and he is short of breath.

The Veteran's treatment records reflect he had a pacemaker implantation on October 6, 2010.  He was assigned a temporary 100 percent rating from that date until December 31, 2010, so, as noted above, that period of time is not at issue here.  

The Veteran was afforded another VA heart exam in January 2011.  The Veteran was not provided with exercise testing because of his prior episodes of congestive heart failure with a new pacemaker.  The Veteran's heart had a regular rate and rhythm and blood pressure was within normal limits at 121/85, 124/84, 119/79.  There was no evidence of congestive heart failure at the time of the examination.  Results of an echocardiogram showed normal left ventricular size and systolic function with an ejection fraction of 55 percent.  There was mild mitral regurgitation status post mitral valve repair, and mild tricuspid and pulmonic regurgitation.  The examiner diagnosed 2 prior episodes of congestive heart failure and intermittent atrial fibrillation which is controlled with a pacemaker.  

A letter from the Veteran dated in January 2011 outlined his history of heart and left knee problems.  He wrote that his disability got progressively worse and heart disease was very debilitating.  It makes it difficult to do his job, which requires heavy lifting.  He is constantly worried about his health and sees doctors often for heart monitoring.

A treatment record from March 23, 2011 indicated that the Veteran was hospitalized for a non-ST elevation myocardial infarction.  At that time, the Veteran's ejection fraction was 45 percent.  Treatment notes indicate that there was a possible episode of congestive heart failure with shortness of breath and rales.  The Veteran was discharged from the hospital after three days.  

After that, the Veteran continued to be followed for his heart disability at VA.

In a letter dated in April 2011 the Veteran testified that he had a heart attack three times and another episode of congestive heart failure.  He was prescribed additional medications for his heart.  His heart condition is no longer just a valvular disease, it has progressed to congestive heart failure, atrial fibrillation, enlargement of the heart, and heart attack.  He believes that his heart problem caused his to develop diabetes.  His heart disease is very debilitating and affects every aspect of his life.

Giving the benefit of the doubt to the Veteran, for prior to October 6, 2010, and from January 1, 2011 to March 23, 2011, a rating of 60 percent is indicated.  The Veteran had two episodes of congestive heart failure within a one year period in 2006-2007, which is one of the criteria for a 60 percent rating.  Although the Veteran had no further episodes of congestive heart failure until possibly in March 2011, he was still being monitored for possible recurrences of congestive heart failure and had episodes of palpitations and atrial fibrillation which required him to get a pacemaker in October 2010.  Therefore, his symptoms best approximate those for the 60 percent rating,

However, the criteria for a rating in excess of 60 percent were not met at any time.  There was no evidence of chronic congestive heart failure, an ejection fraction of less than 30 percent, or of a workload of 3 METs or less causing dyspnea, fatigue, angina, dizziness, or syncope.  Although the Veteran's METs were not tested at his most recent examination, at the prior exam his METs were approximately 10.  The most recent ejection fraction was 45 percent with prior ejection fractions in the 50s.  

The Board finds that the Veteran's symptoms do not present such an exceptional disability picture as to render the schedular rating inadequate.  38 C.F.R. § 3.321(b).  See also Thun v. Peake, 11 Vet. App. 111, 115 (2008) (the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the schedular evaluation is inadequate).  A 60 percent rating contemplates significant disability from heart disease and the Veteran's symptoms are reasonably accounted for by the criteria for a 60 percent rating.

	B.  Postoperative torn left knee ACL with DJD

Disabilities of the knees are rated pursuant to diagnostic codes 5256-5262. Diagnostic code 5256 involved ankylosis of the knee.  A rating of 30 percent applies when there is ankylosis that is at a favorable ankle in full extension, or in slight flexion between 0 and 10 degrees.  A 40 percent rating applies when there is ankylosis of the knee in flexion between 10 and 20 degrees.  A 50 percent rating applies when there is ankylosis of the knee in flexion between 20 and 45 degrees.   A 60 percent rating applies when there is extremely unfavorable ankylosis, in flexion at an angle of 45 degrees of more.

Diagnostic code 5257 refers to other impairments of the knee.  An evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, and evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe.  

Diagnostic code 5258 applies to dislocated semi lunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  A 20 percent rating applies for disability.  Diagnostic code 5259 applies to removal of symptomatic semi lunar cartilage.  A 10 percent rating applies for this disability.

Diagnostic Code 5260 pertains to limited flexion of the knee.  A 10 percent rating is applies when flexion is limited to 45 degrees.  A 20 percent rating applies when flexion is limited to 30 degrees.  A 30 percent rating applies when flexion is limited to 15 degrees.  

Diagnostic Code 5261 pertains to limitation of extension of the knee.  A 10 percent evaluation is assigned for extension that is limited to 10 degrees.  A 20 percent evaluation is assigned for extension that is limited to 15 degrees.  A 30 percent evaluation is assigned for extension that is limited to 20 degrees.  A 40 percent evaluation is assigned for extension that is limited to30 degrees.  A 50 percent evaluation is assigned for extension that is limited to 45 degrees or greater.  

Diagnostic Code 5262 applies to impairment of the tibia and fibula.  A 10 percent rating is applied when there is malunion with a slight knee or ankle disability.  A 20 percent rating is applies when there is malunion with a moderate knee or ankle disability.  A 30 percent rating applies where there is malunion with marked knee or ankle disability.  A 40 percent rating applies when there is nonunion of the tibia and fibula with loose motion requiring a brace.

Diagnostic Code 5263 applies to genu recurvatum; a 10 percent rating applies for this disability.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45. DeLuca v. Brown , 8 Vet. App. 202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9- 98, 63 Fed. Reg. 56,704 (1998). Also, separate rating may be assigned for limitation of flexion and limitation of extension of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).
 
Treatment records show complaints of left knee pain.  

The Veteran's left knee was examined in August 2007.  At that time, the Veteran reported intermittent pain which was 6 out of 10 while sitting in the exam room.  He denied weakness, swelling, heat, or redness.  He reported stiffness, instability, and locking.  There was no numbness or tingling.  Flare ups occurred about three times per week and lasted three hours.  They were exacerbated by walking or standing for more than twenty minutes.  Flare ups did not impair the Veteran's ability to work or engage in self-care activities.  There were no incapacitating episodes.  The joint was not painful on range of motion, there was no pain on repetitive use, and there was no radiation of pain.  The Veteran was not unsteady and denied a history of falls.  He could walk three blocks without symptoms.  His gait was normal and he had full flexion and extension of the knee.  There was no edema, ecchymosis, or erethyma noted.  The left knee was not tender to palpation.  Anterior and posterior drawer were negative.  Lachmann's was negative and there was no varus or valgus laxity.  There was negative joint line or McMurray's, negative effusion, no medial or lateral patella tenderness, no femoral grind, no popliteal space tenderness to palpation and no masses were palpated.  The Veteran was neurovascularly intact and there was no objective pain on range of motion.  

The Veteran's left knee was examined again in February 2009.  At that time, the Veteran reported constant pain in the left knee, pain at rest while sitting in the exam room was 5 out of 10.  The Veteran reported weakness, stiffness, instability/giving way, locking, fatigability, and lack of endurance.  He denied swelling, heat, or redness.  He took Tylenol for his knee and there were no side effects from that.  The Veteran reported that he had flare ups usually three times a week at which time his left knee pain was 8 out of 10.  The precipitating factors were walking and stairs.  The alleviating factors were medication and rest.  

The Veteran's gait was normal.  The left calf and thigh were atrophic, the diameter of the left calf was 13 inches versus 13 3/4 on the right.  There was general weakness of the left leg.  The Veteran could not crouch and stand without having to pull himself up.  There was negative anterior or posterior drawers, negative joint line tenderness or McMurrays, negative varus or valgus laxity, negative effusion, and negative popliteal space mass or tenderness.  There was positive medial or lateral patella facet tenderness and positive femoral grind.  The Veteran was neurovascularly intact.  The Veteran had flexion to 112 degrees and full extension.  There were no further limitations but the Veteran had pain with repeated efforts.  There was no additional change in range of motion due to pain, fatigue, weakness, lack of endurance, or incoordination in the left knee.  An x-ray of the left knee showed mild chondrocalcinosis of the left knee.  Bony alignment appeared anatomic.  There was no joint effusion.   

The examiner assessed that the Veteran's knee did not affect his ability to engage in self-care activities unless it was flared up.  It did affect the Veteran's work because he did physical labor, but he had not recently missed any work due to the left knee.  

At the July 2010 hearing, the Veteran testified that he had difficulty walking due to left knee pain.  He wasn't aware of any limitation of motion but it was painful.  He reported that his knee felt unstable and sometimes gave way.  His knee was weak, which was why his left thigh was much smaller than his right thigh.  He took over the counter pain relievers for his left knee pain.  He had not recently had any physical therapy.  He felt that he knee was more painful since the February 2009 examination.  He could not put any weight on it because it hurt.  

As a result of the Veteran's claim that his left knee was worse, it was reexamined on January 18, 2011.  At that time the Veteran reported that his knee flares up for approximately two hours once a week due to cold.  It was relieved by rest and over the counter analgesics.  The Veteran reported that his knee pain was intermittent and located in the medial and lateral aspects of the left knee.  While sitting in the exam room, the pain level was 5 out of 10.  There was no weakness, swelling, heat, redness, instability/giving way, locking, fatigability, lack of endurance, effusion, or dislocation/subluxation.  There was stiffness of the knee.  Flare ups did not affect the Veteran's ability to engage in self care activities. If not flared up, the knee disability did not impair daily functional activities for self care or the Veteran's ability to perform his job.  He had not missed any work due to his knee in the last 12 months.  There were no functional limitations on standing and walking.  

Gait was normal.  There was no edema, eccymosis, erethyma, or tenderness.  There was negative anterior or posterior drawer, joint line tenderness or McMurray's, or varus or valgus laxity.  There was negative effusion, negative medial or lateral patella facet tenderness, negative femoral grind, and negative popliteal space mass or tenderness. The Veteran was neurovascularly intact distally.  There was full flexion, but extension lacked 20 degrees.  

The evidence does not show that the Veteran met the criteria for a rating in excess of 10 percent prior to January 18, 2011.  Prior to that time, there was no limitation of extension and limitation of flexion was to a noncompensable level with a 10 percent rating assigned for painful motion of the joint.  While the Veteran complained of some instability, there was no evidence of instability on objective testing to warrant a separate rating for recurrent subluxation or lateral instability.

The evidence also does not show that the Veteran met the criteria for a rating in excess of 30 percent beginning January 18, 2011.  Extension was not limited to 30 degrees or greater.  A separate rating for limitation of flexion is not for application because the Veteran had full flexion at the examination.  There also was no objective evidence of instability of recurrent subluxation.

The Board also finds that the Veteran's symptoms did  not present such an exceptional disability picture as to render the schedular rating inadequate at any time.  38 C.F.R. § 3.321(b).  See also Thun, 11 Vet. App. at 115.


ORDER

For the period prior to October 6, 2010 and from January 1, 2011 to March 23, 2011, a rating of 60 percent is granted for atrial fibrillation, s/p implantable pacemaker/mitral valve prolapsed/mitral regurgitation.  The appeal is allowed to this extent subject to the law and regulations governing the award of monetary benefits.

A rating in excess of 60 percent for the period beginning March 23, 2011 for atrial fibrillation, s/p implantable pacemaker/mitral valve prolapsed/mitral regurgitation is denied.

A rating in excess of 10 percent prior to January 18, 2011 and in excess of 30 percent thereafter for postoperative torn left knee anterior cruciate ligament (ACL) with degenerative joint disease (DJD) is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


